Citation Nr: 1200752	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of use of the right arm and for paralysis of the right side of the mouth.

2.  Entitlement to service connection for right knee and low back disorders secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1965 to October 1965 and on active duty from June 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Additional evidence was received at the hearing, but the Veteran waived consideration by the agency of original jurisdiction.

This case has previously been before the Board, most recently in April 2010, when it remanded the Veteran's claim for service connection for a right knee and low back disorder secondary to a service-connected right ankle disability, which is discussed in further detail in the REMAND portion of the decision below.  In the April 2010 decision, the Board additionally denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for loss of use of the right arm and for paralysis of the right side of the mouth.  The Veteran timely appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's April 2010 decision to the extent that it denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of use of the right arm and for paralysis of the right side of the mouth.  The Court remanded the appeal to the Board for compliance with the instructions in the Joint Motion.

The issue of entitlement to service connection for right knee and low back disorders secondary to a service-connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The evidence of record demonstrates an additional disability manifested by some loss of use of the right arm and paralysis of the right side of the mouth as a result of VA medical treatment, but that the persuasive evidence does not demonstrate these disabilities were incurred because VA failed to exercise the degree of care that would be expected of a reasonable health care provider nor that the treatment was provided without the Veteran's informed consent.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of use of the right arm and for paralysis of the right side of the mouth are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2006 VCAA letter informed the Veteran of all of these matters.
      
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not provided a specific notice as to these matters, the Board finds that because of the decision in this case any deficiency in the initial notice as to the duty to notify and duty to assist in claims involving a disability rating and an effective date for the award of benefits is harmless error.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes VA treatment records, a September 2006 VA examination report, and statements and personal hearing testimony from the Veteran and his spouse.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2006 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Relevant Laws and Regulations

Compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  See 38 C.F.R. § 3.361(b) (2011) .

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  See 38 C.F.R. § 3.361(c)(2) (2011).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3) (2011) .

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  See 38 C.F.R. §§ 3.361(c), (d)(1) (2011).  

The determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is based on what a reasonable health care provider would have foreseen. The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2) (2011).  When determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with VA's informed consent procedures contained in 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R.      § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011).  Consent may be express (i.e., given orally or in writing) or implied, as in emergency situations.  See 38 C.F.R. §§ 3.361(d)(1); 17.32 (2011).  If the adequacy of the informed consent process is raised, lay assertions of not being informed of the potential, reasonably foreseeable complications that occurred must be addressed.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  It cannot be presumed, however, that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009) (noting in its rationale that "it is obviously both impractical and impossible to detail every potential risk involved, and indeed if this were done many patients might well become so frightened that they would decline to accept needed and indicated treatment.")

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).

Analysis

In the instant case, the Veteran contends that he suffers from a loss of use of his right arm and paralysis of the right side of his mouth as a result of a November 8, 2005 surgery at a VA Medical Center to excise a lipoma from the neck.  

Reviewing the pertinent facts in the record, the Board notes that a February 2005 surgical attending note signed by Dr. J.F. stated that potential risks associated with surgical excision of his lipoma were explained to the Veteran, and that the Veteran did not desire surgical intervention at that time.  An October 2005 record signed by Dr. C.C. and Dr. J.F. stated that the Veteran "was counseled extensively regarding the risk of facial nerve injury given the location and intimacy of the lesion with the parotid gland."  Further, the October 2005 record stated, given the benign appearance of the lesion and the history of slow growth, the Veteran was offered observation as a conservative means of treatment.  The Veteran voiced understanding of the risks associated with surgery and requested surgical excision instead of observation.  A November 2005 pre-procedure note from Dr. R.D. stated that the risks, benefits, and alternatives were explained to the Veteran, the Veteran had the opportunity to ask questions, verbalized understanding, and agreed to proceed.  Dr. L.M. acknowledged receipt of this informed consent.

A "Statement of Medical Necessity" from the November 8, 2005 Operation Report stated that the Veteran consented to surgery "[a]fter all the risks and benefits were discussed with the patient, including facial weakness and paralysis, as well as decreased or loss of movement of his shoulder."  That day, the Veteran underwent right neck dissection at levels I through V, right superficial parotidectomy, and right lipoma excision.  The surgeon was listed as Dr. R.D. with Dr. C.C. as first assistant.  Dr. L.M. was present and scrubbed for the entire procedure.  The report noted that the cranial nerve XI went straight to the middle of the mass and that there was no way to remove the mass without sacrificing the nerve.  The dissection continued until the facial nerve trunk was found and the first branch of the superior division of the facial nerve was dissected out.  

VA post-surgical treatment records from November 2005 noted the Veteran had cranial nerve XI paralysis and cranial nerve VII weakness.  In December 2005 the Veteran complained of pain on motion of the right shoulder and spasms to the right neck.  He was unable to close his right eye due to cranial nerve VII weakness.  A February 2006 physical therapy report noted severe winging of the scapula with flexion and abduction.  It was further noted that the Veteran had fairly decent range of motion "despite the weakness which apparently was a result of the surgery for his lipoma removal."  An April 2006 treatment report noted the Veteran stated his facial weakness was completely resolved.  The examiner's impression was status post lipoma excision with cranial nerve XI paralysis and improved cranial nerve VII weakness.  A July 2006 shoulder evaluation indicated that the Veteran asked his surgeon if the nerve that was cut would grow back.  The Veteran stated that it was explained to him that the muscle would not be the same because it had no input from the nerve.

The Veteran was provided with a VA peripheral nerve examination in September 2006.  The Veteran reported that since his November 2005 surgery he had experienced problems with a facial droop and difficulty shrugging his right shoulder.  The examiner noted the Veteran had difficulty raising his right arm above the mid-chest area and he was unable shrug his right shoulder.  The examiner diagnosed the Veteran with cranial nerve VII paralysis and right cranial nerve XI paralysis.  Upon extensive review of the medical records, the examiner stated that it was well documented that the Veteran was informed of the high likelihood of nerve damage due to the involvement of the lipoma with nerve structures.  The examiner opined that this was a consequence of the surgery, was not an unexpected complication, and was not the result of any negligence on the part of the medical team.  The examiner concluded that the risks of the surgery were explained to the Veteran and that he decided to proceed with surgery despite such risks.

In an October 2006 VA treatment report, Dr. L.M. noted the Veteran's postoperative course was complicated by a right cranial nerve XI injury.  It was explained to the Veteran that there were always risks with surgery including, but not limited to, bleeding, infection, temporary or permanent damage to nearby structures (such as nerves, muscles and vessels), unsatisfactory results, need for additional surgery, heart attacks, stroke, and death.  

In addition to the medical evidence of record, the Veteran and his spouse have made a number of lay statements regarding the November 8, 2005 surgical procedure, alleging both that the Veteran was not informed that shoulder and arm paralysis was a risk of surgery, and that "an intern" performed the surgery contrary to the informed consent that the Veteran provided.

With respect to the allegations of inadequate notice regarding the risks of nerve injury affecting his shoulder, at the Veteran's February 2010 hearing before the undersigned, the Veteran and his spouse testified that they were not informed prior to the procedure that the Veteran could sustain damage to his right arm as a result of the operation.  The Veteran indicated that he asked a VA doctor on November 7, 2005 whether the surgery would "mess up [his] arm," and the Veteran stated that the doctor said that it would not, stating "[w]e're not doing surgery on your arm.  We're doing it on your neck."  The Veteran stated that he "agreed on" the risk of facial paralysis, but that "[VA clinicians] didn't say anything to [him]" regarding the risk of paralysis to his right arm.  Consistent with this statement, the Veteran's spouse stated at the February 2010 hearing that she attended all of the Veteran's medical appointments, and she stated that none of the Veteran's doctors informed the Veteran that paralysis of the Veteran's right neck and arm was a risk of the surgical procedure.

With respect to the allegations of an intern performing his surgical procedure, in October 2007, the Veteran asserted that he consented to the procedure only because "a doctor" was to perform the surgery, not "an intern . . . with no prior experience."  At the February 2010 hearing before the undersigned, the Veteran and his spouse indicated that before the planned procedure, VA doctors told him on a number of occasions that Dr. L.M. would perform the planned November 2005 surgery.  

The Veteran alleged that an intern "with no prior experience" performed the November 8, 2005 surgical procedure on him, stating that "[t]his guy had cut me all up and left me because he didn't know what to do so he calls [the Veteran's spouse].  He had to go find [Dr. L.M.] to finish the surgery."  The Veteran stated that a doctor told him that he was "a lucky man because they had left me in there" during the surgical procedure.  The Veteran's spouse indicated that the surgeon informed her after the surgery that he was sorry to tell her that he had to stop the surgery and find Dr. L.M. because the Veteran's lipoma was so big that the surgeon "couldn't handle it."  The Veteran alleged that later, during post-operative physical therapy, when he was unable to raise his right arm, the physical therapist questioned whether the Veteran had been informed in advance of the risk of right shoulder paralysis, specifically asking, "they didn't tell you?"

Applying the law to the facts in the instant case, the first issue for consideration is whether the Veteran suffered an additional disability as a result of his November 8, 2005 surgical procedure.  Among other medical records, the Veteran's September 2006 VA examination indicates that the Veteran experienced a facial droop and difficulty shrugging his right shoulder as a result of the November 2005 surgery.  The statutory requirement of additional disability is therefore met.

The Board will next address whether such additional disability is due either to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment, or to an event not reasonably foreseeable.

With respect to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment on the part of VA medical providers, as noted above, the Veteran received a VA examination in September 2006.  The examiner reviewed the Veteran's entire claims file and conducted a neurological examination of the Veteran.  While the examiner concluded that the Veteran's nerve damage was a result of his November 2005 surgical care, the examiner stated that this result was not the result of negligence on the part of the VA medical team that performed the surgery.  

The Veteran and his spouse have contended since October 2007 that the Veteran's November 2005 surgery was performed by an "intern," who "cut [the Veteran up]," and that the intern interrupted the surgery to "find Dr. L.M. to finish the surgery."  Both the Veteran and his spouse are competent to attest to what they were told by VA physicians, though the Board notes that the Veteran's contentions regarding who performed his surgery appears to be based solely upon his spouse's description of events.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As discussed above, however, the Operation Report from November 8, 2005 states that Dr. R.D. performed the surgery with Dr. C.C. as his first assistant, and with Dr. L.M. present and scrubbed for the entire procedure.  The Operation Report indicates neither that an intern performed the surgery nor that an intern was present in the operating room at any time during the surgical procedure.  Further, the Operation Report does not indicate that the surgery had to be interrupted at any time to "find Dr. L.M."  Indeed, as noted above, the report explicitly states that Dr. L.M. was present and scrubbed in throughout the entire procedure.  The Board has no reason to doubt the accuracy of the November 8, 2005 Operation Report.  For the above reasons, the Board finds that the allegations of the Veteran and his spouse regarding "an intern" performing the November 8, 2005 surgical procedure lack credibility.  The Board finds the medical evidence of record to be highly credible and therefore places great weight on this evidence.  The Board, therefore, finds that that the record contains no credible evidence demonstrating that the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment.

With respect to foreseeability, the September 2006 VA examiner found that the Veteran's additional disability was "a resulting consequence of the surgery and . . . not an unexpected complication."  There is no medical evidence of record contrary to the conclusion of the September 2006 VA examiner. The Veteran has had ample opportunity to furnish medical and other evidence in support of his negligence claim, and against the reasoned conclusions described above; he has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits).

The Veteran and his representative have asserted instead that VA is negligent because of its failure to obtain informed consent.  See 38 C.F.R. §§ 3.361, 17.32 (2011).  As noted above, negligence may be established if it is shown that VA furnished medical treatment without the veteran's informed consent.  The Board, in an April 2010 decision that has been vacated in pertinent part by the Court's July 2011 Order, reviewed the above evidence and determined that the Veteran had offered informed consent.  In the July 2011 Joint Motion, however, it was found that the Board's April 2010 decision did not adequately address whether VA obtained the Veteran's informed consent, and, more specifically, that it did not adequately address the Veteran's lay contentions regarding the inadequacy of the notice that he was provided.  The Board, therefore, will newly analyze whether the Veteran provided informed consent based on the totality of the evidence of record.

The Veteran and his spouse have stated since the time of the April 2010 hearing before the undersigned that the Veteran was not informed of the risk of injury to nerves affecting his right shoulder and arm.  In November 2011, the Veteran's representative specifically cited a July 2006 physical therapy note indicating that the Veteran reported he had "asked his surgeon if the nerve that was cut would grow back."  The Veteran's representative stated that this question demonstrated that the risks of the surgery had not been explained to the Veteran prior to surgery.  Further, the Veteran's representative stated that the Veteran was employed as a truck driver, and that it was "unlikely the [V]eteran would undergo a 'surgery for cosmetic reasons,' if he had been informed he could lose his livelihood."

The Board disagrees with these contentions.  Based on a review of the lay and medical evidence of record, the Board finds that the Veteran was properly informed of the nature, risks, and expected results of his November 2005 surgical procedure.  As noted above, the record demonstrates that the Veteran was informed generally of "potential risks" associated with surgical excision in February 2005, October 2005, and November 2005.  Though the Veteran's representative stated in November 2011 that "nothing shows the [V]eteran was ever informed that his right shoulder and arm could be damaged by the surgery," the November 8, 2005 Operation Report explicitly stated that the Veteran had been informed that "decreased or loss of movement of his shoulder" was among the risks of the surgical procedure.  

Furthermore, even had the specific risk of decreased or loss of movement of the shoulder not been recorded, the Court has held that it cannot be presumed that a complication was not discussed simply because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  Although the evidence of record in this case does not include a general consent form, the evidence indicates that the Veteran was specifically informed that the risks of surgical excision included "decreased or loss of movement of his shoulder."  As in Halcomb, even without this specific notation, it cannot be presumed that possible nerve damage following surgery was not discussed in February 2005, October 2005, or November 2005 simply because it was not specifically recorded. 

With respect to the probative value of the lay assertions that the Veteran was not informed of possible nerve damage prior to the November 8, 2005 operation, the Board notes that the Veteran and his spouse are competent to attest to the information that VA physicians did and did not provide prior to the surgery.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds the claim that the Veteran did not know that nerve damage to his shoulder was a risk factor lacks credibility for a number of reasons.  The Board notes that the Veteran first raised this concern in February 2010, over four years after the date of the surgical procedure.  The argument of the Veteran's representative that he would not have undergone a "cosmetic procedure" given his vocation as a truck driver is contradicted by the medical evidence of record indicating that in October 2005 the Veteran requested surgical excision despite the offer of observation as a conservative means of management.  Additionally, the Board does not agree that the Veteran's July 2006 question whether the cut nerve would grow back necessarily demonstrated that the Veteran had not been informed of the risks of surgery, given the rest of the medical evidence of record.  As noted above, the medical evidence of record indicates that the Veteran was specifically informed of the risks that the surgical excision posed to his shoulder and arm, and was generally informed of the risks of surgery on a number of other occasions, and the Board finds no reason to doubt the authenticity of this medical record.  The Board, therefore, finds the statements of the Veteran and his spouse that he had not been informed of the risks of surgical excision on his shoulder and arm to lack credibility.  The Board finds the medical evidence of record to be highly credible, and therefore places greatest weight on this evidence.

Based on the totality of all the evidence of record, to include the lay statements of the Veteran and his spouse, the Board concludes that the Veteran understood that nerve damage to his right shoulder and arm was a possible risk factor of his November 8, 2005 lipoma excision.  This particular risk was specifically noted in the Veteran's November 8, 2005 Operation Report.  The totality of the evidence shows that the Veteran freely consented to the surgery.

Thus, under these circumstances, the Board finds that the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this aspect of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A.        § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of use of the right arm and for paralysis of the right side of the mouth is denied.


REMAND

Unfortunately, a remand of the Veteran's claim for service connection for a right knee and low back disorder secondary to a service-connected right ankle disability is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In April 2010, the Board remanded this issue in order to provide the Veteran with an examination to determine whether the Veteran's right knee and low back disorders were caused or aggravated by a service-connected right ankle disability.  

Accordingly, the Veteran was provided with a VA examination in April 2010.  Upon review of the report of the VA examiner, the Board finds that the examiner did not comply with its April 2010 directives.  After finding that the Veteran suffered from osteoarthritis of the lumbar spine and right knee, the examiner concluded that the Veteran's "knee and back condition are not related to a remote injury in his ankle that occurred over 40 years ago.  There is nothing in the orthopedic literature to support a claim of lumbar spine and knee arthritis secondary to an ankle sprain."   First, the Board observes that the relationship between the Veteran's knee and back condition to an injury that occurred "over 40 years ago" is irrelevant in the instant case because the Veteran has made a claim for secondary service connection.  The relevant nexus, therefore, is between the Veteran's right knee and low back disorders and his service-connected right ankle condition, not between the Veteran's right knee and low back disorders and the original injury to the Veteran's ankle 40 years ago.  Additionally, the opinion did not address whether the Veteran's service-connected ankle disability aggravated the Veteran's right knee and low back disorders.  An addendum opinion addressing these issues should be obtained on remand.

While this matter is remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the examiner who conducted the April 2010 examination of the Veteran.  The claims file must be made available to the examiner, and the addendum opinion must state that the examiner reviewed the claims file before rendering an opinion.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the April 2010 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right knee and low back disorders are:

a)  Causally or etiologically related to the Veteran's service-connected right ankle disability; or

b)  Aggravated by the Veteran's service-connected right ankle disability.  If the Veteran's service-connected right ankle disability aggravates (i.e., permanently worsens) his right knee and low back disorders, the examiner should identify the percentage of disability that is attributable to such aggravation.  

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


